Exhibit STATEMENT RE COMPUTATION OF RATIOS Nine Months Ended Year Ended December 31, September 30, 2009 2008 2007 2006 2005 2004 (in thousands, except ratios) Earnings: Pre-tax income (loss)(5) $ (44,919 ) $ 18,582 $ (43,550 ) $ 47,594 $ 27,528 $ (9,406 ) Less: income from equity investees 90 93 358 33 82 - (45,009 ) 18,489 (43,908 ) 47,561 27,446 (9,406 ) Fixed charges (1): Interest expense, gross (2) (5) 53,319 94,177 100,935 22,426 18,944 13,145 Interest portion of rent expense 3,874 5,163 4,098 2,241 2,512 2,696 a) Fixed charges 57,193 99,340 105,033 24,667 21,456 15,841 b) Earnings for ratio (3) $ 12,184 $ 117,829 $ 61,125 $ 72,228 $ 48,902 $ 6,435 Ratios: Earnings to fixed charges (b/a) - (4) 1.2 - (4) 2.9 2.3 - (4) Deficit of earnings to fixed charges $ (45,009 ) $ - $ (43,908 ) $ - $ - $ (9,406 ) (1) Fixed charges consist of interest on indebtedness and amortization of debt issuance costs plus that portion of lease rental expense representative of the interest factor. (2) Interest expense, gross, includes amortization of prepaid debt fees and discount. (3) Earnings for ratio consist of income (loss) from continuing operations before income taxes, less income (loss) from equity investees, plus fixed charges. (4) Due to Itron's losses in the nine months ended September 30, 2009, and the years ended December31, 2007 and 2004, the coverage ratio was less than 1:1. Additional earnings of $45,009, $43,908, and $9,406 would have been needed to achieve a coverage ratio of 1:1 in each of those respective periods. (5) On January1, 2009, we adopted FSP14-1 and applied it retrospectively to all periods for which our convertible notes was outstanding. Our convertible notes were issued in August2006. Therefore, pre-tax income (loss) and interest expense, gross reflect this restatement beginning in the year ended December 31, 2006. Refer to Note 1 of the condensed consolidated financial statements for further disclosure of the adoption of FSP
